DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (United States Patent Application Publication 2018/0164539).
Regarding claim 1, Hsu discloses a camera module comprising: a circuit board (figure 3 exhibits circuit board 204 as disclosed at paragraph 49); a bracket arranged on the circuit board (figure 3 exhibits base 104 arranged on circuit board 204 as disclosed at paragraph 49); and at least one electronic component embedded in the bracket and/or arranged on an inner side wall of the bracket (figure 3 exhibits electronic component 206 which is arranged on an inner sidewall of the base 104 as disclosed at paragraph 54), wherein the electronic component is electrically coupled to the circuit board (paragraphs 53 and 54 teach that circuits 116 connect the electronic component to the circuit board 204).
Regarding claim 2, Hsu discloses everything claimed as applied above (see claim 1), in addition, Hsu discloses wherein: the electronic component is arranged on the inner side wall of the bracket (figure 3 exhibits electronic component 206 which is arranged on an inner sidewall of the base 104 as disclosed at paragraph 54); a first conductive layer or a first flexible printed circuit (FPC) board is arranged between the bracket and the electronic component; and the electronic component is electrically coupled to the circuit board through the first conductive layer or the first FPC board (paragraphs 52-54 teach that circuits 116 which are formed of a conductive layer are coupled between the base 104 and the electronic components 206 and connect the electronic component to the circuit board 204).
Claims 1, 5, 6, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (United States Patent Application Publication 2011/0194023), hereinafter referenced as Tam.
Regarding claim 1, Tam discloses a camera module comprising: a circuit board (figure 2 exhibits PCB 202 as disclosed at paragraph 54); a bracket arranged on the circuit board (figure 2 exhibits stiffener 206 which functions as a bracket around electronic components 204 as disclosed at paragraph 56); and at least one electronic component embedded in the bracket and/or arranged on an inner side wall of the bracket, wherein the electronic component is electrically coupled to the circuit board (figures 2 and 5 exhibit electronic components 204 which are embedded in stiffener 206 and electrically coupled to PCB 222 as disclosed at paragraphs 55 and 56).
Regarding claim 5, Tam discloses everything claimed as applied above (see claim 1), in addition, Tam discloses wherein: the bracket defines a mounting hole in a side of the bracket facing the circuit board (figure 5 exhibits where electronic components are disposed in mounting holes which surround the electronic component); and the electronic component is arranged in the mounting hole (figure 5 exhibits where electronic components are disposed in the mounting holes).
Regarding claim 6, Tam discloses everything claimed as applied above (see claim 5), in addition, Tam discloses wherein: the circuit board is provided with a second window corresponding positioned relative to the mounting hole (figures 2 and 4 exhibits contacts 238 which are formed in windows in mask layer 436 which are positioned relative to the mounting positions of electronic components 204 as disclosed at paragraph 54); and the electronic component is electrically coupled to a circuit layer of the circuit board exposed in the second window through a second conductive layer (figure 4 exhibits wherein contacts 238 form a conductive layer which provides electrically connections to other copper foil of the circuit board as disclosed at paragraph 62).
Regarding claim 9, Tam discloses a camera module comprising: a circuit board defining at least one window (figure 2 exhibits PCB 202 as disclosed at paragraph 54, figures 2 and 4 exhibits contacts 238 which are formed in windows in mask layer 436 which are positioned relative to the mounting positions of electronic components 204 as disclosed at paragraph 54); a bracket arranged on the circuit board (figure 2 exhibits stiffener 206 which functions as a bracket around electronic components 204 as disclosed at paragraph 56); and at least one electronic component embedded in the bracket and/or arranged on an inner side wall of the bracket (figures 2 and 5 exhibit electronic components 204 which are embedded in stiffener 206 and electrically coupled to PCB 222 as disclosed at paragraphs 55 and 56), wherein the electronic component is electrically coupled to a circuit layer of the circuit board exposed in the at least one window (figure 4 exhibits wherein contacts 238 form a conductive layer which provides electrically connections to other copper foil of the circuit board as disclosed at paragraph 62).
Regarding claim 13, Tam discloses everything claimed as applied above (see claim 9), in addition, Tam discloses wherein: the bracket defines a mounting hole in a side of the bracket facing the circuit board (figure 5 exhibits where electronic components are disposed in mounting holes which surround the electronic component); and the electronic component is arranged in the mounting hole (figure 5 exhibits where electronic components are disposed in the mounting holes).
Regarding claim 14, Tam discloses everything claimed as applied above (see claim 13), in addition, Tam discloses wherein: the circuit board is provided with a second window corresponding positioned relative to the mounting hole (figures 2 and 4 exhibits contacts 238 which are formed in windows in mask layer 436 which are positioned relative to the mounting positions of electronic components 204 as disclosed at paragraph 54); and the electronic component is electrically coupled to a circuit layer of the circuit board exposed in the second window through a second conductive layer (figure 4 exhibits wherein contacts 238 form a conductive layer which provides electrically connections to other copper foil of the circuit board as disclosed at paragraph 62).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lin et al. (United States Patent 9,640,475), hereinafter referenced as Lin.
Regarding claim 4, Hsu discloses everything claimed as applied above (see claim 2), however, Hsu fails to disclose wherein the first conductive layer is a conductive adhesive layer.
Lin is a similar or analogous system to the claimed invention as evidenced Lin conductive layers for mounting electronic components wherein the motivation of both electrically mounting and adhering electronic components to a surface would have prompted a predictable variation of Hsu by applying Lin’s known principal of forming a conductive layer of a conductive adhesive (figure 4 exhibits a conductive adhesive layer 140 which is used to mount electronic components as disclosed at column 6 lines 2-6).
In view of the motivations such as both electrically mounting and adhering electronic components to a surface one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hsu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tam in view of Wang et al. (United States Patent Application Publication 2018/0352127), hereinafter referenced as Wang.
Regarding claim 8, Tam discloses everything claimed as applied above (see claim 1), however, Tam fails to disclose wherein the electronic component is embedded in the bracket through a second FPC board or a metal sheet.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches an imaging device wherein the motivation of shielding a camera module from electromagnetic interference would have prompted a predictable variation of Tam by applying Wang’s known principal of embedding an electronic component in a bracket through a metal sheet (figure 8 exhibits EMI layer 2131 embedded in bracket 213 as disclosed at paragraph 230; paragraph 230 teaches that the EMI shield is made of copper; paragraph 230 further teaches that the EMI layer shields components embedded in the bracket, therefore, it is apparent that the embedded components are embedded through the shielding layer 2131 which is part of the bracket 213).  
In view of the motivations such as shielding a camera module from electromagnetic interference one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tam.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Tam discloses everything claimed as applied above (see claim 9), however, Tam fails to disclose wherein the electronic component is embedded in the bracket through a second FPC board or a metal sheet.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches an imaging device wherein the motivation of shielding a camera module from electromagnetic interference would have prompted a predictable variation of Tam by applying Wang’s known principal of embedding an electronic component in a bracket through a metal sheet (figure 8 exhibits EMI layer 2131 embedded in bracket 213 as disclosed at paragraph 230; paragraph 230 teaches that the EMI shield is made of copper; paragraph 230 further teaches that the EMI layer shields components embedded in the bracket, therefore, it is apparent that the embedded components are embedded through the shielding layer 2131 which is part of the bracket 213).  
In view of the motivations such as shielding a camera module from electromagnetic interference one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Tam.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Tam.
Regarding claim 9, Hsu discloses a camera module comprising: a circuit board (figure 3 exhibits circuit board 204 as disclosed at paragraph 49); a bracket arranged on the circuit board (figure 3 exhibits base 104 arranged on circuit board 204 as disclosed at paragraph 49); and at least one electronic component embedded in the bracket and/or arranged on an inner side wall of the bracket (figure 3 exhibits electronic component 206 which is arranged on an inner sidewall of the base 104 as disclosed at paragraph 54), wherein the electronic component is electrically coupled to the circuit board (paragraphs 53 and 54 teach that circuits 116 connect the electronic component to the circuit board 204).  However, Hsu fails to disclose wherein the circuit board defines at least one window; and wherein the electronic component is electrically coupled to a circuit layer of the circuit board exposed in the at least one window.
Tam is a similar or analogous system to the claimed invention as evidenced Tam teaches a circuit board for a camera module wherein the motivation of providing a location on the circuit board for an electrical connection would have prompted a predictable variation of Hsu by applying Tam’s known principal of defining at least one window (figures 2 and 4 exhibits contacts 238 which are formed in windows in mask layer 436 which are positioned relative to the mounting positions of electronic components 204 as disclosed at paragraph 54); and wherein the electronic component is electrically coupled to a circuit layer of the circuit board exposed in the at least one window (figure 4 exhibits wherein contacts 238 form a conductive layer which provides electrically connections to other copper foil of the circuit board as disclosed at paragraph 62).
In view of the motivations such as providing a location on the circuit board for an electrical connection one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hsu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Hsu in view of Tam discloses everything claimed as applied above (see claim 9), in addition, Hsu discloses wherein: the electronic component is arranged on the inner side wall of the bracket (figure 3 exhibits electronic component 206 which is arranged on an inner sidewall of the base 104 as disclosed at paragraph 54); a first conductive layer or a first flexible printed circuit (FPC) board is arranged between the bracket and the electronic component; and the electronic component is electrically coupled to the circuit board through the first conductive layer or the first FPC board (paragraphs 52-54 teach that circuits 116 which are formed of a conductive layer are coupled between the base 104 and the electronic components 206 and connect the electronic component to the circuit board 204).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Tam and further in view of Lin.
Regarding claim 12, Hsu in view of Tam discloses everything claimed as applied above (see claim 10), however, Hsu fails to disclose wherein the first conductive layer is a conductive adhesive layer.
Lin is a similar or analogous system to the claimed invention as evidenced Lin conductive layers for mounting electronic components wherein the motivation of both electrically mounting and adhering electronic components to a surface would have prompted a predictable variation of Hsu by applying Lin’s known principal of forming a conductive layer of a conductive adhesive (figure 4 exhibits a conductive adhesive layer 140 which is used to mount electronic components as disclosed at column 6 lines 2-6).
In view of the motivations such as both electrically mounting and adhering electronic components to a surface one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hsu.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein: one end of the electronic component is electrically coupled to the circuit board through the second conductive layer; another end of the electronic component is grounded through the bracket; and the bracket is electrically conductive, in combination with all of the elements of claims 1, 5 and 6 from which it is dependent.  The closest prior art of record, Tam teaches embedding components within a bracket, however, Tam does not show that the components are grounded and does not show an electrically conductive bracket, therefore, Tam fails to teach or suggest “wherein: one end of the electronic component is electrically coupled to the circuit board through the second conductive layer; another end of the electronic component is grounded through the bracket; and the bracket is electrically conductive” as currently claimed.
Claim 15 is objected to because the prior art of record fails to teach or suggest wherein: one end of the electronic component is electrically coupled to the circuit board through the second conductive layer; another end of the electronic component is grounded through the bracket; and the bracket is electrically conductive, in combination with all of the elements of claims 9, 13 and 14 from which it is dependent.  The closest prior art of record, Tam teaches embedding components within a bracket, however, Tam does not show that the components are grounded and does not show an electrically conductive bracket, therefore, Tam fails to teach or suggest “wherein: one end of the electronic component is electrically coupled to the circuit board through the second conductive layer; another end of the electronic component is grounded through the bracket; and the bracket is electrically conductive” as currently claimed.
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be objected to because the prior art of record fails to teach or suggest wherein: the bracket defines a wire outlet corresponding to the first FPC board; the circuit board defines a first window corresponding to the wire outlet; a circuit layer of the circuit board is exposed by the first opening, and the first FPC board extends through the wire outlet to outside the bracket and is electrically coupled to a circuit layer of the circuit board exposed in the first opening, in combination with all of the elements of claims 1 and 2 from which it is dependent. The closest prior art of record, Hsu teaches that camera module of claim 2, however, the connections in Hsu are inside the bracket, therefore, Hsu fails to teach or suggest “wherein: the bracket defines a wire outlet corresponding to the first FPC board; the circuit board defines a first window corresponding to the wire outlet; a circuit layer of the circuit board is exposed by the first opening, and the first FPC board extends through the wire outlet to outside the bracket and is electrically coupled to a circuit layer of the circuit board exposed in the first opening” as currently claimed.
Claim 11 would be objected to because the prior art of record fails to teach or suggest wherein: the bracket defines a wire outlet corresponding to the first FPC board; the circuit board defines a first window corresponding to the wire outlet; a circuit layer of the circuit board is exposed by the first opening, and the first FPC board extends through the wire outlet to outside the bracket and is electrically coupled to a circuit layer of the circuit board exposed in the first opening, in combination with all of the elements of claims 9 and 10 from which it is dependent. The closest prior art of record, Hsu in view of Tam teaches that camera module of claim 10, however, the connections in Hsu are inside the bracket, therefore, Hsu fails to teach or suggest “wherein: the bracket defines a wire outlet corresponding to the first FPC board; the circuit board defines a first window corresponding to the wire outlet; a circuit layer of the circuit board is exposed by the first opening, and the first FPC board extends through the wire outlet to outside the bracket and is electrically coupled to a circuit layer of the circuit board exposed in the first opening” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (United States Patent Application Publication 2019/0020798) teaches a camera module with embedded components.
Cho et al. (United States Patent Application Publication 2007/0177279) teaches a camera module.
Huang et al. (United States Patent Application Publication 2021/0185804) teaches a camera module.
Uemura et al. (United States Patent Application Publication 2021/0014391) teaches a camera module.
Kim (United States Patent 9,807,286) teaches a camera module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696